Citation Nr: 0700153	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a fractured nasal 
bone.

2.  Entitlement to service connection for a low back 
disorder.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1974 to December 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA) that continued to 
rate the veteran's fractured nasal bone as noncompensable.  
The veteran perfected his appeal in regards to this issue.  
During the course of the appeal, the veteran raised two new 
claims seeking entitlement to service connection for left ear 
hearing loss and a low back disorder.  A May 2005 rating 
decision by the Los Angeles RO denied the claims.  
Ultimately, on his May 2006 Form 9, the veteran specifically 
limited the appeal seeking service connection to the low back 
disorder claim.  All issues stated on the previous page have 
been merged and are now before the Board on appeal.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's fractured nasal bone is not shown to be 
manifested by 50 percent (or more) obstruction of the nasal 
passage on both sides or complete obstruction on one side. 


CONCLUSION OF LAW

A compensable rating for a fractured nasal bone is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.31, 4.97, (Diagnostic Code) Code 6502 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim been notified of the 
information and evidence necessary to substantiate the claim 
seeking a compensable rating for a fractured nasal bone and 
of the efforts to assist him.  In a letter dated in June 2004 
(prior to the August 2004 rating decision), the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The June 20004 letter advised the veteran to let 
VA know if "there is any other evidence or information that 
[ ] will support [his] claim" and "[i]f the evidence or 
information is in [his] possession," to submit it to VA. 

In March 2006, the veteran was also provided notice of the 
types of evidence necessary to establish disability ratings 
and effective dates for the issue on appeal.  However, 
regardless of the content of the March 2006 letter, (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he 
would not be prejudiced by a lack of such notice since 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

Although the veteran did not receive proper notice prior to 
the August 2004 rating decision on appeal, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  Proper notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  In an April 2006 
statement, the veteran indicated that he had no other 
information or evidence to give to substantiate his claim.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with a VA examination, VA's duty to assist is 
satisfied and it is not prejudicial to the veteran for the 
Board to proceed with appellate review.

II.  Factual Background

In January 1997, the RO granted service connection for 
fractured nasal bone (claimed as nose injury) and assigned a 
noncompensable rating effective December 8, 1976. 

August 1996 to April 2005 treatment records from West Los 
Angeles VA Medical Center (VAMC) showed treatment for nasal 
congestion, runny nose, and sinus congestion.  In May 2004, 
the veteran had complaints of congestion and was diagnosed 
with bronchitis.  A November 2004 record noted a past medical 
history of asthma.  He did not take medication for this and 
his symptoms were very mild. Allergic rhinitis was reported 
with no need for medication.  A deviated septum was noted due 
to an injury in service.  

In May 2004, the veteran indicated that his service connected 
nose disability had increased in severity and he requested a 
new VA examination.  

A June 2004 VA (QTC) examination, noted that a diagnosis of 
deviated septum and fractured nasal bone had been 
established.  The veteran reported complaints of trouble with 
breathing through the nose and pain.  He indicated that he 
uses some sort of tape that he feels helps to keep his 
nostrils open; otherwise he uses no special device, no 
oxygen, etc.  He denied any functional impairments otherwise 
related to this.  A physical examination revealed no obvious 
nasal obstruction.  He had subtle deviation of the septum 
perhaps to the right.  The examiner noted that he did not see 
any loss of the nose parts.  There was no disfiguring scar 
noted.  The larynx appeared to be normal.  He had no 
hoarseness of the voice.  His voice was a little rough.  
There was no inflammation of the mucus membranes.  The cords 
were not visualized.  On examination of the pharynx, there 
was no obvious paralysis, stricture, or obstruction.  His 
speech appeared to be very normal otherwise.  A complete x-
ray of the nasal bones showed undisplaced fractures distally, 
most likely old.  The examiner commented that the veteran has 
had chronic complaints of pain and has had trouble breathing 
through his nose.  He was in no respiratory distress at the 
time of the examination.   

III.  Criteria and Analysis

The veteran alleges that he should be compensated for 
residuals of his in-service nasal fracture because it has 
resulted in difficulty breathing (especially when sleeping) 
and pain.  

The RO has evaluated residuals of the veteran's nasal 
fracture as noncompensably disabling pursuant to Code 6502.  
Code 6502 provides that a 10 percent evaluation is assignable 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides to complete 
obstruction on one side. 38 C.F.R. § 4.71a, Code 6502 (2006).

The Board finds that the evidence establishes that the 
veteran's nasal fracture disability picture does not more 
nearly approximate the criteria for an initial compensable 
evaluation.  Since discharge, the veteran has had complaints 
of nasal congestion or runny nose and has undergone a VA 
examination of his nose.  During that examination, the 
veteran had complaints of trouble with breathing through the 
nose and pain, but denied any functional impairments 
otherwise related to this.  An examiner noted no obvious 
nasal obstruction.  The veteran was in no respiratory 
distress at the time of the examination.  A complete x-ray of 
the nasal bones showed undisplaced fractures distally.  The 
diagnosis was deviated septum and fractured nasal bone.

Although the veteran has a traumatic nasal deviation (and 
complaints of trouble breathing and pain), he has no 
obstruction of the nasal passages associated with the 
deviation.  An initial noncompensable evaluation is thus not 
assignable for residuals of a nasal fracture under DC 6502.

Based on the foregoing, the Board concludes that the criteria 
for a compensable evaluation for residual nasal fracture, 
slight deviated nasal septum, have not been met.  Again, in 
reaching this decision, the Board considered the complete 
disability picture, as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  
The Board also considered the applicability of the benefit-
of-the-doubt doctrine, but as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, there is a preponderance of the evidence 
against the veteran's claim for a higher evaluation and the 
claim must be denied.

The Board has also considered whether a separate or higher 
rating is warranted under any other code. 38 C.F.R. § 4.97, 
Code 6504 provides that scars of the nose or loss of part of 
the nose may be assigned a 10 percent rating if there is loss 
of part of one ala, or other obvious disfigurement; or a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages.  Here, the 
evidence of record does not show external scarring, loss of 
part of the nose, or any disfigurement.  Therefore, there is 
no appropriate basis for rating the disability under 
Diagnostic Code 6504.  In addition, the Board has found no 
other schedular basis for assigning a separate rating or a 
compensable rating.


ORDER

A compensable rating for a fractured nasal bone is denied. 


REMAND

It appears that pertinent medical records remain outstanding.  
In a 1996 statement, the veteran indicated that he received 
past and present medical treatment regarding his back at West 
Los Angeles VAMC.  While medical records from the West Los 
Angeles VAMC are of record, those records begin in 1996.  
Also, an October 1996 record includes a thoracic and lumbar 
spine series, but no prior record indicating why a lumbar 
series was ordered in the first place.  In sum, VA medical 
records prior to 1996, if any, have not been sought and/or 
associated with the claims file, and is unclear from the 
record whether the RO has attempted to obtain such evidence.  
As they are constructively of record and may have some 
bearing on the veteran's claim, they must be secured.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159.

Notably, the veteran has not been afforded a VA compensation 
and pension examination.  A VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. See 38 C.F.R. § 3.159(c)(4).

The veteran claims he incurred a low back disorder in 
service.  The veteran's service medical records (SMRs) show 
periodic treatment for low back pain.  Post service treatment 
records, including a July 1977 audiological case history 
report noted back pain.  A September 2002 record included a 
history of low back pain and radicular pain to the bilateral 
legs, in which the veteran reported that he had low back pain 
since he was in service.  A November 2002 EMG of the 
bilateral lower extremities and MRI of the LS spine revealed, 
among other things, lumbar stenosis with an L3/L4 disc bulge 
impinging the right L4 nerve root; L4-5 mild narrowing of the 
right neural foramen with possible impingement of the right 
L4 nerve root; mild bilateral facet joint degeneration at L3-
4, L4-5, and L5-S1; and early/mild chronic neuropathic 
changes in the bilateral L5-and right S1.  As the evidence 
shows that the veteran has a current disability with symptoms 
similar to those symptoms he experienced in service, a VA 
examination is necessary before a decision can be made on the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a low 
back disorder prior to, during, and since 
his separation from service in December 
1976 to the present, then obtain complete 
records (not already of record) of such 
treatment from all sources identified.  
Specifically including, but not limited 
to, any reports of treatment for a low 
back disorder from West Los Angeles VAMC 
prior to 1996.  The veteran must assist in 
this matter by responding to the request 
for information and providing any 
necessary releases.

2.  The RO/AMC should arrange for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of determining 
the etiology of his currently low back 
disorder.  The RO/AMC should forward the 
veteran's claims file to the examiner for 
review in conjunction with the examination 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should express an 
opinion as to the following:

a)  What is the veteran's current low back 
disorder diagnosis? 

(b)  Did the veteran have a low back 
disorder, prior to his entry into military 
service?  

(c)  If so, was the condition(s) 
aggravated or increased beyond normal 
progression during or due to the veteran's 
military service?  The examiner should 
specifically comment on various treatments 
throughout service. 

(d)  If the low back disorder(s) did not 
exist prior to service, is it as least as 
likely as not related to the veteran's 
periods of active service, including any 
documented treatment in service?  The 
rationale for any opinion expressed should 
be provided.  A report of the examination 
should be associated with the veteran's VA 
claims folder.  

3.  After the development ordered above is 
completed, the RO should re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


